JOHNSON, Chief Judge.
This is an appeal from a final judgment denying appellant’s request for an increase in the maximum rates it is entitled to charge for furnishing water to the City of Marianna and its inhabitants.
*451The record discloses that the appellant purchased the utility in toto for $750,000 to $800,000, and made a tax return to local tax assessor for ad valorem tax purposes at $300,000 or $400,000. There was some general evidence of additional capital investment of some $50,000. Evidence of operating cost was also introduced, as well as gross income.
From all the evidence, the trial court found and held that the city ordinance fixing the maximum rates and charges for the supply of water was in full force and effect at the time the appellant received its assignment of the franchise and purchased the water system, which ordinance remained in effect on the date this action was filed, and that the appellant entered into the operation with notice of the effective maximum rates. This latter fact does not really have any bearing upon the right or denial of a rate increase, but it does remove any question of any unfair action on the part of the appellees.
The trial court also found and determined by its final decree that the purchase price was actually $741,628.00 and that no substantial improvements had been made subsequent thereto which would increase the value of the property. Also, the court found that operating income for the first seven months of its operation by the appellant was $71,518.51.
From these findings of fact, the trial court entered its order declaring the city ordinance fixing the rates to be constitutionally valid and the rates therein fixed as reasonable, and not confiscatory and by its final decree denied the appellant’s prayer for an increase in rates and also denied appellant’s prayer for injunctive relief.
We have carefully reviewed the record in this case and given careful consideration to the authorities cited by respective counsel, but in view of the evidence of record, we fail to find wherein the trial court erred or abused its discretion in any manner in arriving at the conclusion reached.
Therefore, the judgment appealed from is affirmed.
CARROLL, DONALD K., and SPEC-TOR, JJ., concur.